UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                  ORDER
            - against -
                                                              17 Cr. 677 (PGG)
EDWARD DICKEY,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Court will conduct a violation of supervised release hearing in this matter on

Thursday, June 17, 2021 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 3, 2021                         SO ORDERED.

                                            ________________________________
                                            Paul G. Gardephe
                                            United States District Judge
